Citation Nr: 1400642	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the Veteran's electronic claims file.  Additional evidence was submitted in December 2012 without a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).  However, as the Board's decision below constitutes grants service connection, there is no prejudice to the Veteran resulting from review of this evidence by the Board in the first instance.


FINDINGS OF FACT

1.  Competent evidence indicates that the Veteran's bilateral hearing loss is related to service.

2.  Competent and credible evidence indicates that the Veteran's tinnitus arose in service and has continued since service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran asserts that he currently suffers from hearing loss and tinnitus resulting from excessive noise exposure during his active duty in the Army.  

The Veteran's service personnel records show that his military specialty was cannoneer and fireman and that he was awarded two Purple Hearts.  During the Travel Board hearing, the Veteran elaborated on his in-service duties and the consequent noise exposure.  The Veteran described the daily noise exposure he experienced due shooting rounds of 100-pound projectiles from a gun with a powerful capacity.  He explained how he did not have any hearing problems before he entered the Army, but he experienced hearing loss and ringing in his ears after firing rounds during service.  The Veteran's service treatment records do not show a hearing disability at separation.  The Board finds that the details the Veteran provided during the Travel Board hearing are credible and consistent with his duties as a cannoneer and fireman.  

In a January 2009 VA examination, the Veteran was shown to suffer from a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  In this regard, the Veteran had measured puretone threshold values exceeding 40 decibels at 3000 and 4000 Hertz.  The VA examiner also noted that the Veteran currently has recurrent tinnitus that the Veteran reported started in the military.  Accordingly, the Veteran has current hearing loss and tinnitus disabilities.  

Regarding hearing loss, the question in this case is whether the Veteran's current hearing loss is related to his military service.  On this question, the record contains two medical opinions.  

In January 2009, the VA examiner concluded that the Veteran's hearing loss and tinnitus are less likely as not related to his military noise exposure.  Conversely, in a December 2012 private hearing evaluation, the audiologist opined that, given the Veteran's history of toxic noise exposure while in the military, there is a greater than 50 percent chance that the damage to his hearing was caused by his military service.

In this case, the Veteran has credibly reported noise exposure and experiencing at least a temporary hearing loss during his combat service.  While the VA examiner was of the opinion that the Veteran's hearing loss and tinnitus are not related to service, the private examiner opined that there is a greater than 50 percent chance that the Veteran's in-service noise exposure caused his current hearing loss.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board is of the opinion that a state of relative equipoise as to whether current hearing loss is related to service has been reached in this case.  Accordingly, the benefit of the doubt rule will therefore be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013). 

With regard to tinnitus, the Veteran has competently and credibly testified that his tinnitus began in service and has continued to the current time.  Tinnitus is a condition capable of lay observation.  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Moreover, the VA examiner determined that the Veteran's tinnitus is due to his hearing loss, which the Board has determined is service connected.  Accordingly, the claim for service connection for tinnitus is granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


